This is an action to recover the value of certain bags of peanuts sold and delivered to the defendant, Standard Fertilizer Company, by its codefendant. Prior to such sale and delivery, the defendant, Mrs. W. F. Lucas, administratrix, and her son, L. H. Lucas, had conveyed the said bags of peanuts to the plaintiff by a chattel mortgage which had been duly recorded. The debt secured by said mortgage had not been paid at the time of such sale and delivery.
The issues submitted to the jury were answered as follows:
"1. Is the plaintiff's cause of action barred by the statute of limitations? Answer: No.
2. In what amount, if any, is the defendant, Standard Fertilizer Company, indebted to the plaintiff? Answer: $240.00, with interest from 2 June, 1930."
From judgment in accordance with the verdict, the defendant, Standard Fertilizer Company, appealed to the Supreme Court.
The admissions in the answer of the appellant and at the trial of this action are sufficient to support the verdict of the jury. In view of these admissions, it is needless to consider the assignments of error relied on by the appellant in this Court. There was no error at the trial. The judgment is affirmed.
No error. *Page 923